  Case 19-13695       Doc 46   Filed 04/17/20 Entered 04/17/20 17:23:13                 Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )                BK No.:     19-13695
                                               )
STEPHEN KAMINSKI                               )                Chapter: 13
                                               )
                                                                Honorable LaShonda Hunt
                                               )
                                               )                Joliet
               Debtor(s)                       )

                           ORDER MODIFYING THE AUTOMATIC STAY

       This cause, coming on to be heard pursuant to the Motion of Squires Mill Homeowners'
Association to modify the automatic stay, Squires Mill Homeowners' Association appearing by
counsel, Ronald J. Kapustka of Kovitz Shifrin Nesbit, and the Court, being duly advised in the
premises:

   NOW ORDERS:

  1. The Motion of Squires Mill Homeowners' Association to Modify the Automatic Stay is hereby
granted.

  2. Squires Mill Homeowners' Association is hereby permitted to proceed with its eviction action in
respect to the property commonly known as 3824 Squires Mill Road, Joliet, Illinois to file its lien on the
property and to collect assessments against the Debtor pre and post-petition.

  3. Rule 4001 (a) (3) is not applicable, and the effect of this order is not stayed.

                                                            Enter:


                                                                     Honorable LaShonda A. Hunt
Dated: April 17, 2020                                                United States Bankruptcy Judge

 Prepared by:
 Ronald J. Kapustka
 Kovitz Shifrin Nesbit
 175 North Archer Ave., Mundelein, IL 60060
 Tel. (847) 537-0500 / Fax (847) 537-0550
 rkapustka@ksnlaw.com; ndaily@ksnlaw.com
 ARDC No. 6203095
 KSN FILE (CSQU001-61028)
